Case 2:17-cv-00595-ALB-SMD Document 114-1 Filed 03/20/19 Page 1 of 7




   EXHIBIT A
             Case 2:17-cv-00595-ALB-SMD Document 114-1 Filed 03/20/19 Page 2 of 7


Walton, Leslie

From:                                     Barlotta, Rachel
Sent:                                     Wednesday, March 20, 2019 11:49 AM
To:                                       Walton, Leslie
Subject:                                  FW: Gray v. Koch Foods - Party Depositions




From: Marion Walker [mailto:mfw@mfwalkerlawgroup.com]
Sent: Friday, March 01, 2019 1:17 PM
To: Barlotta, Rachel; Heather Leonard; Fancher, Sharonda; Alicia Haynes (akhaynes@haynes-haynes.com); Cynthia
Wilkinson (cwilkinson@wilkinsonfirm.net)
Cc: Chorlette Davis; lcwhitman@haynes-haynes.com; Victoria Vaughan; Abby Whitson; Cook, Michele
Subject: RE: Gray v. Koch Foods - Party Depositions

I can be available these times as well.

In the meantime, please look at the week of March 18th for a date for Ms. Gray’s deposition.

Many thanks,
Marion

             Marion F. Walker
             Attorney at Law
             Fisher Phillips
             2323 2nd Avenue North | Birmingham, AL 35203
             mfwalker@fisherphillips.com | O: (205) 327-8354 | F: (205) 718-7607
               vCard | Bio | Website              On the Front Lines of Workplace Law℠
             This message may contain confidential and privileged information. If it has been sent to you in error, please reply to
             advise the sender of the error, then immediately delete this message.




From: Barlotta, Rachel [mailto:rbarlotta@bakerdonelson.com]
Sent: Friday, March 01, 2019 12:43 PM
To: Heather Leonard; Marion Walker; Fancher, Sharonda; Alicia Haynes (akhaynes@haynes-haynes.com); Cynthia
Wilkinson (cwilkinson@wilkinsonfirm.net)
Cc: Chorlette Davis; lcwhitman@haynes-haynes.com; Victoria Vaughan; Abby Whitson; Cook, Michele
Subject: RE: Gray v. Koch Foods - Party Depositions

All,

The discussion seems to have died before we were able to confirm a date and time. Is there a time on Monday or
Tuesday of next week that would work for everyone?
I can be available on Monday any time between 12 noon ‐5:30pm. On Tuesday, I am available between 10‐11:30 and
then 1:00‐4:00.


Rachel V. Barlotta
Baker, Donelson, Bearman, Caldwell & Berkowitz, PC

                                                                             1
             Case 2:17-cv-00595-ALB-SMD Document 114-1 Filed 03/20/19 Page 3 of 7
420 20th Street North
Suite 1400
Birmingham, AL 35203

Phone: 205.244.3822
Fax: 205.488.3822
rbarlotta@bakerdonelson.com

Baker, Donelson, Bearman, Caldwell & Berkowitz, PC
represents clients across the U.S. and abroad from offices
in Alabama, Florida, Georgia, Louisiana, Maryland, Mississippi, Tennessee,
Texas, Virginia and Washington, D.C.




        From: Heather Leonard [mailto:Heather@HeatherLeonardPC.com]
        Sent: Thursday, February 28, 2019 11:54 AM
        To: Marion Walker; Fancher, Sharonda; Alicia Haynes (akhaynes@haynes-haynes.com); Cynthia Wilkinson
        (cwilkinson@wilkinsonfirm.net)
        Cc: Barlotta, Rachel; Chorlette Davis; lcwhitman@haynes-haynes.com; Victoria Vaughan; Abby Whitson
        Subject: RE: Gray v. Koch Foods - Party Depositions

        Marion:

        I am not available tomorrow due to a deposition conflict. Both Cynthia and Alicia have deposition conflicts
        tomorrow. We have not heard from Rachel and Sharonda.

        Let’s find a time everyone is available next week on Tuesday‐ Friday after 4:30. Once everyone has responded
        to this email, we will set that time.

        Heather

        From: Marion Walker <mfw@mfwalkerlawgroup.com>
        Sent: Thursday, February 28, 2019 11:51 AM
        To: Heather Leonard <Heather@HeatherLeonardPC.com>; Fancher, Sharonda <sfancher@bakerdonelson.com>;
        Alicia Haynes (akhaynes@haynes‐haynes.com) <akhaynes@haynes‐haynes.com>; Cynthia Wilkinson
        (cwilkinson@wilkinsonfirm.net) <cwilkinson@wilkinsonfirm.net>
        Cc: Barlotta, Rachel <rbarlotta@bakerdonelson.com>; Chorlette Davis <wilkinsonefile@wilkinsonfirm.net>;
        lcwhitman@haynes‐haynes.com; Victoria Vaughan <assist@mfwalkerlawgroup.com>; Abby Whitson
        <reception@HeatherLeonardPC.com>
        Subject: RE: Gray v. Koch Foods ‐ Party Depositions

        Heather, I think we need to move more quickly.
        What if we talk tomorrow at 4:30?
        If that does not work, I will make Tuesday at 4:30 work.
        Do hope all can join b/c we must get moving!

                     Marion F. Walker
                     Attorney at Law
                     Fisher Phillips
                     2323 2nd Avenue North | Birmingham, AL 35203

                                                            2
     Case 2:17-cv-00595-ALB-SMD Document 114-1 Filed 03/20/19 Page 4 of 7
            mfwalker@fisherphillips.com | O: (205) 327-8354 | F: (205) 718-7607
             vCard | Bio | Website               On the Front Lines of Workplace Law℠
            This message may contain confidential and privileged information. If it has been sent to you in error, please reply to
            advise the sender of the error, then immediately delete this message.




From: Heather Leonard [mailto:Heather@HeatherLeonardPC.com]
Sent: Thursday, February 28, 2019 11:48 AM
To: Marion Walker; Fancher, Sharonda; Alicia Haynes (akhaynes@haynes-haynes.com); Cynthia Wilkinson
(cwilkinson@wilkinsonfirm.net)
Cc: Barlotta, Rachel; Chorlette Davis; lcwhitman@haynes-haynes.com; Victoria Vaughan; Abby Whitson
Subject: RE: Gray v. Koch Foods - Party Depositions

Monday March 4 conflicts with the Alabama Bar L&E Section Board Meeting. It usually goes about an hour. Both
Alicia and I are on the board need to participate in that call. How about Tues – Friday at 4:30?

From: Marion Walker <mfw@mfwalkerlawgroup.com>
Sent: Thursday, February 28, 2019 11:41 AM
To: Heather Leonard <Heather@HeatherLeonardPC.com>; Fancher, Sharonda <sfancher@bakerdonelson.com>;
Alicia Haynes (akhaynes@haynes‐haynes.com) <akhaynes@haynes‐haynes.com>; Cynthia Wilkinson
(cwilkinson@wilkinsonfirm.net) <cwilkinson@wilkinsonfirm.net>
Cc: Barlotta, Rachel <rbarlotta@bakerdonelson.com>; Chorlette Davis <wilkinsonefile@wilkinsonfirm.net>;
lcwhitman@haynes‐haynes.com; Victoria Vaughan <assist@mfwalkerlawgroup.com>; Abby Whitson
<reception@HeatherLeonardPC.com>
Subject: RE: Gray v. Koch Foods ‐ Party Depositions

Good plan.
Will everyone who needs to be on the call plan for 4 p.m. Monday, March 4th?
We need to at least get the depositions of the parties set up pronto.

Best,
Marion



            Marion F. Walker
            Attorney at Law
            Fisher Phillips
            2323 2nd Avenue North | Birmingham, AL 35203
            mfwalker@fisherphillips.com | O: (205) 327-8354 | F: (205) 718-7607
             vCard | Bio | Website               On the Front Lines of Workplace Law℠
            This message may contain confidential and privileged information. If it has been sent to you in error, please reply to
            advise the sender of the error, then immediately delete this message.




From: Heather Leonard [mailto:Heather@HeatherLeonardPC.com]
Sent: Thursday, February 28, 2019 11:38 AM
To: Fancher, Sharonda; Alicia Haynes (akhaynes@haynes-haynes.com); Cynthia Wilkinson
(cwilkinson@wilkinsonfirm.net)
Cc: Barlotta, Rachel; Marion Walker; Chorlette Davis; lcwhitman@haynes-haynes.com; Victoria Vaughan; Abby
Whitson
Subject: RE: Gray v. Koch Foods - Party Depositions

                                                                 3
       Case 2:17-cv-00595-ALB-SMD Document 114-1 Filed 03/20/19 Page 5 of 7

No opposition.

Let’s set up a scheduling call to lock down all the parties’ depositions (Gray, Defendant/Counter‐Plaintiff
Birchfield, Defendant/Counter‐Plaintiff McDickinson, and 30(b)(6) for Koch Foods) as well as fact witnesses. For
the call, we can all have our calendars and our respective clients’ availability so that we can set firm dates at that
time for all the depositions. At least 24‐ hours prior to the call, we request that Defendants/Counter‐Plaintiffs
identify the non‐party witnesses they wish to depose and we will do the same.

Please advise when counsel for the Defendant has availability in the late afternoon next week for us to set up a
conference call.

Heather

From: Fancher, Sharonda <sfancher@bakerdonelson.com>
Sent: Thursday, February 28, 2019 11:30 AM
To: Alicia Haynes (akhaynes@haynes‐haynes.com) <akhaynes@haynes‐haynes.com>; Cynthia Wilkinson
(cwilkinson@wilkinsonfirm.net) <cwilkinson@wilkinsonfirm.net>; Heather Leonard
<Heather@HeatherLeonardPC.com>
Cc: Barlotta, Rachel <rbarlotta@bakerdonelson.com>; mfw@mfwalkerlawgroup.com; Chorlette Davis
<wilkinsonefile@wilkinsonfirm.net>; lcwhitman@haynes‐haynes.com; assist@mfwalkerlawgroup.com; Abby
Whitson <reception@HeatherLeonardPC.com>
Subject: Gray v. Koch Foods ‐ Party Depositions

All,

We'd asked for dates in March for Ms. Gray's deposition, but haven't heard back. Defendant's expert disclosure
deadline is March 15th. As it appears we will not have taken Ms. Gray's deposition prior to that date, we will
need to continue our expert disclosure deadline. Do you all oppose a continuance of the deadline to 30 days
after the plaintiff's deposition?


Sharonda Childs Fancher
Associate
Baker, Donelson, Bearman, Caldwell, & Berkowitz, PC
Wells Fargo Tower
420 Twentieth Street North
Suite 1400
Birmingham, Alabama 35203
Direct: 205-244-3837
Fax: 205-488-3837
Email: sfancher@bakerdonelson.com
www.bakerdonelson.com


Baker, Donelson, Bearman, Caldwell & Berkowitz, PC
represents clients across the U.S. and abroad from offices in
Alabama, Florida, Georgia, Louisiana, Maryland, Mississippi, South Carolina Tennessee, Texas, and Washington, D.C.


Baker Donelson – Proud to be one of FORTUNE's “100 Best Companies to Work For®” Eight Years
in a Row!




NOTICE: This electronic mail transmission with any attachments may constitute an attorney-client communication, protected health information (PHI) or
other confidential information that is in fact confidential, legally protected from disclosure and/or protected by the attorney-client privilege. If you are the
intended recipient, please maintain confidentiality and be aware that forwarding this e-mail to others may result in a waiver of these protections and
privileges and regardless electronic communications may be at times illegally accessed and viewed. If you are not the intended recipient, this e-mail is
not intended for transmission to you, nor to be read, reviewed, used, distributed or even received by you or any other unauthorized persons. If you have

                                                                         4
       Case 2:17-cv-00595-ALB-SMD Document 114-1 Filed 03/20/19 Page 6 of 7
received this electronic mail transmission in error, please double delete it from your system immediately without copying, reading or disseminating it,
and notify the sender by reply e-mail, so that our address record can be corrected. Thank you very much.




                                                                       5
             Case 2:17-cv-00595-ALB-SMD Document 114-1 Filed 03/20/19 Page 7 of 7


Walton, Leslie

From:                               Barlotta, Rachel
Sent:                               Wednesday, March 20, 2019 11:47 AM
To:                                 Walton, Leslie
Subject:                            FW: Gray v. Koch Foods - Party Depositions




From: Barlotta, Rachel
Sent: Wednesday, January 30, 2019 9:29 PM
To: 'Linda Whitman'; 'mfwalker@fisherphillips.com'; Fancher, Sharonda; 'cgoerdt@fisherphillips.com'
Cc: 'Alicia Haynes'; 'Cynthia Wilkinson'; 'Heather Leonard'; 'Chorlette Davis'; 'Victoria Vaughan'; 'Cindy Cardwell
(assistant@HeatherLeonardPC.com)'; 'Abby Whitson'; Cook, Michele
Subject: Gray v. Koch Foods - Party Depositions

All,

Please provide some dates in March for Ms. Gray's deposition.


Rachel V. Barlotta
Baker, Donelson, Bearman, Caldwell & Berkowitz, PC
420 20th Street North
Suite 1400
Birmingham, AL 35203

Phone: 205.244.3822
Fax: 205.488.3822
rbarlotta@bakerdonelson.com

Baker, Donelson, Bearman, Caldwell & Berkowitz, PC
represents clients across the U.S. and abroad from offices
in Alabama, Florida, Georgia, Louisiana, Maryland, Mississippi, Tennessee,
Texas, Virginia and Washington, D.C.

Baker Donelson – Proud to be one of FORTUNE's “100 Best Companies to Work For®” Nine Years in a
Row!




                                                              1
